[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
The journal entry and opinion of this court released on July 29, 1999 in this case contained an error on the cover page as follows:
DATE OF ANNOUNCEMENT OF DECISION: JUNE 29, 1999
This error is hereby corrected to read as follows:
DATE OF ANNOUNCEMENT OF DECISION: JULY 29, 1999
It is hereby ordered that said journal entry and opinion of July 29, 1999 be amended nunc pro tunc to correct the error on the cover page in this opinion as stated above.
It is further ordered that, as so amended, said journal entry and opinion of July 29, 1999 shall stand in full force and effect in all its particulars.
The corrected entry is attached.
JAMES M. PORTER, A.J. CONCURRING
TIMOTHY E. McMONAGLE, J., CONCURRING
                             __________________________________ KENNETH A. ROCCO JUDGE